Citation Nr: 1627248	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  12-32 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for gout.

2.  Entitlement to service connection for gout.

3.  Entitlement to service connection for a neurological disorder of the right hand, claimed as right hand finger numbness, including as due to service-connected degenerative joint disease (DJD) of the right shoulder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1960 to December 1980.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the RO in Oakland, California, which denied service connection for right hand finger numbness, and declined to reopen service connection for gout.  The Veteran testified from Oakland, California, at an April 2016 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, D.C.  The hearing transcript has been associated with the record.  

The Board notes that the Veteran has previously been denied service connection for arthritis of both the right hand and right wrist, and that decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  In the November 2011 claim, the Veteran requested to "reopen my service connected claim to add right hand finger numbness as a secondary condition to the right shoulder disability."  While the Veteran asked to "reopen" the right hand claim, to date, neither the RO nor the Board has treated the right hand issue on appeal as a request to reopen the previous hand and/or wrist arthritis denials.  Rather, the issue has been developed as a new request for service connection for a neurological disorder of the right hand, claimed as right hand finger numbness, including as due to service-connected DJD of the right shoulder.  The evidence of record, including the Veteran's own statements throughout the course of this appeal, supports this interpretation of the right hand (neurological) issue on appeal.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) (holding that a claim based on a new diagnosis is a new claim); Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  As such, the Board finds that 1) new and material evidence pursuant to 38 C.F.R. § 3.156 (2015) is not needed to address the right hand neurological issue currently on appeal, as there has been no prior adjudication of the issue; and 2) any issue concerning arthritis of the right hand and/or wrist is not before the Board at this time. 

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to service connection for a neurological disorder of the right hand, claimed as right hand finger numbness, including as due to service-connected DJD of the right shoulder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2007 RO rating decision denied service connection for gout, finding no nexus between the diagnosed gout and service.  The Veteran subsequently timely filed a notice of disagreement (NOD) and submitted new and material evidence for consideration.  The new evidence was adjudicated in a December 2009 statement of the case (SOC) and the issue remained denied.  The Veteran did not subsequently perfect the appeal, and additional new and material evidence was not received prior to the expiration of the appeal period.

2.  New evidence received since the July 2007 RO rating relates to an unestablished fact of gout beginning in service and continuing since service separation that is necessary to substantiate a claim for service connection for gout.

3.  The Veteran is currently diagnosed with gout.

4.  During service the Veteran had elevated uric acid levels, which was indicative of gout.

5.  The Veteran experienced "chronic" symptoms of gout during service and "continuous" symptoms of gout since service separation.


CONCLUSIONS OF LAW

1.  The July 2007 RO rating decision denying service connection for gout became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  Evidence received since the 2007 RO rating decision is new and material to reopen service connection for gout.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for presumptive service connection for gout have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  As the instant decision reopens and grants service connection for gout and remands the issue of service connection for a neurological disorder of the right hand, claimed as right hand finger numbness, including as due to service-connected DJD of the right shoulder, no further discussion of VA's duties to notify and assist is necessary.

Reopening Service Connection for Gout

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 
38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512.  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

A July 2007 RO rating decision denied service connection for gout due to a lack of evidence that the currently diagnosed gout was related to service.  The Veteran subsequently timely filed a NOD and submitted new and material evidence for consideration.  The new evidence was adjudicated in a December 2009 SOC and the issue remained denied.  The Veteran did not subsequently perfect the appeal, and no additional new and material evidence was received prior to the expiration of the appeal period.  As such, the July 2007 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(a), (b), 20.302, 20.1103.

Since the July 2007 rating decision denying service connection for gout, VA received an April 2010 private treatment record.  Per the private treatment record, a private physician opined that the Veteran had a long history of gout dating back to service, and that that the Veteran's high uric acid level in service was indicative of gout.  Such evidence relates to an unestablished fact of gout beginning in service and continuing since service separation that is necessary to substantiate a claim for service connection for gout.  For this reason, the Board finds that the additional evidence is new and material to reopen service connection for gout.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


Service Connection for Gout

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Gout is defined as a group of disorders of purine metabolism, manifested by various combinations of hyperuricemia; recurrent acute inflammatory arthritis induced by crystals of monosodium urate monohydrate; tophaceous deposits of these crystals in and around the joints of the extremities, which may lead to crippling destruction of joints; and uric acid urolithiasis.  See Dorland's Illustrated Medical Dictionary, 
792 (30th Ed. 2003).  As such, resolving reasonable doubt in the Veteran's favor, gout (as arthritis) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker, 
708 F.3d at 1338-40 (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and chronic diseases such as arthritis become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  As service connection for gout is being granted on a presumptive basis in the instant decision, the Board need not address whether the gout may be related to the service-connected bilateral great toe metatarsalgia.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran asserts that gout originated during active service.  The Veteran has reported experiencing "chronic" symptoms of gout during service and "continuous" symptoms of gout since service separation.  Initially, the Board finds that the Veteran is currently diagnosed with gout.  Multiple VA and private treatment records, along with the report from a November 2010 VA examination, reflect that the Veteran is currently diagnosed with gout.

Next, the Board finds that the evidence of record, lay and medical, is at least in equipoise as to the question of whether the Veteran had gout during service.  Service treatment records reflect that the Veteran was treated for lower extremity issues on multiple occasions throughout service; however, the Veteran was never specifically diagnosed with gout.  In fact, a November 13, 1969, orthopedic record noted that the Veteran's uric acid levels were within normal limits.  While the Veteran was recorded as having a uric acid level of 2.4 milligrams (mg.) on October 27, 1969, on November 21, 1969, a mere eight days after the Veteran's uric acid levels were found to be normal, the Veteran's uric acid level was recorded as 10.3 mg.  The only other uric acid reading, taken in September 1978, was 6.0 mg., which is in the middle ground of the two previous readings.

Per a November 2010 VA examination, the VA examiner opined that the uric acid levels in service did not reflect that the Veteran had gout during service.  The VA examiner opined that the elevated uric acid level reading of 10.3 may have been due to either a laboratory mistake or "some temporary condition" that raised the uric acid level; however, the VA examiner did not explain why it was more likely than not that the 10.3 mg. was the incorrect reading, rather than the 2.4 mg. reading, despite the fact that the only other uric acid reading was in between the two at 6.0 mg.

VA received a September 2008 private treatment record from the Veteran's physician of approximately 25 years.  Having reviewed the Veteran's service treatment records, and considering the Veteran's long history of foot and joint issues, the private examiner opined that the Veteran's in-service uric acid levels reflected that the Veteran had gout in service.  Subsequently, in April 2010, VA received a private treatment record from a different private physician.  The second physician also opined that the Veteran's in-service uric acid levels were reflective of gout.

As two private physicians have opined that the Veteran's in-service uric acid levels conveyed that the Veteran had gout in service, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran had gout in service, and reasonable doubt will be resolved in the Veteran's favor to find that the Veteran did have gout in service.

Finally, having reviewed all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in equipoise on the question of whether the Veteran experienced "chronic" symptoms in service and "continuous" symptoms of gout since service separation.  As discussed above, per the Veteran's private physicians, the evidence reflects that the Veteran had undiagnosed gout in service, and that the Veteran complained of, and was treated for, foot and joint symptoms on multiple occasions during service.

In a November 2006 statement, the Veteran advanced having gout symptoms from 1966 until service separation, and then from service separation to the present.  In multiple subsequent statements and in testimony at the April 2016 Board videoconference hearing, the Veteran reiterated having symptoms of gout throughout most of service and since service separation.  

Per the September 2008 private treatment record discussed above, the Veteran's physician of approximately 25 years, who had reviewed the service treatment records, opined that the currently diagnosed gout was ongoing and dated back to service when the Veteran displayed a high uric acid level.  In the subsequent April 2010 private treatment record, from a different physician who also reviewed the service treatment records, the physician opined that the Veteran had a 14 year history of gout during service (1966 to 1980) as reflected in the uric acid level, and that the Veteran continued to have gout symptoms to the present.

As discussed above, the Veteran received a VA examination in November 2010.  Per the examination report, the Veteran was first diagnosed with gout on or about June 1992.  At the conclusion of the examination, the VA examiner opined that the currently diagnosed gout was not related to service; however, such opinion was based upon the VA examiner's conclusion that the Veteran did not have gout during service.  Per the findings above, the Board has found that the Veteran did, in fact, have gout during service; therefore, this opinion is of little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion based upon an inaccurate factual premise has no probative value).  

The Veteran had elevated uric acid levels during service and sought treatment on multiple occasions for foot and joint problems.  Two private physicians have opined that, based upon the in-service uric acid levels, the Veteran likely had gout in service that has continued to the present.  VA and private treatment records reflect that the Veteran has received ongoing treatment for gout since being diagnosed in June 1992.  Further, the Veteran has advanced on multiple occasions having symptoms of gout both during and after service.  Such evidence is sufficient to place in equipoise the question of whether the Veteran experienced chronicity and continuity of symptomatology of gout both during service and since service separation that was later diagnosed as gout.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) (a veteran is competent to testify regarding continuous knee pain since service).  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that gout manifested in service, and that the Veteran experienced "chronic" symptoms during service and "continuous" symptoms since service separation of gout.  As such, the criteria for presumptive service connection for gout under 38 C.F.R. § 3.303(b) based on "chronic" in-service symptoms and "continuous" post-service symptoms have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As service connection has been granted on a presumptive basis, there is no need to discuss entitlement to service connection on a direct, secondary, or any other basis, as other theories of service connection have been rendered moot, leaving no question of law or fact to decide.  See 38 U.S.C.A. § 7104 (West 2014); Walker v. Shinseki, 708 F.3d 1331, 1336-39 (Fed. Cir. 2013) (holding that presumptive service connection is an "alternative path" to direct service connection that provides that the "continuity of symptomatology establishes the link, or nexus" to service, relieving the veteran of the requirement to show a causal relationship because "there is no nexus requirement"). 


ORDER

Service connection for gout is granted.


REMAND

Right Hand Neurological Disorder

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In May 2011, the Veteran received a VA hand examination.  At the conclusion of the examination, the VA examiner opined that the Veteran's right hand numbness was not related to the Veteran's service-connected shoulder disability, but rather, was related to the non-service-connected right wrist carpal tunnel syndrome and cervical spine DJD.  The issue of service connection for cervical spine arthritis/DJD has previously been denied by VA and the issue is not before the Board at this time; however, the issue of entitlement to service connection for right wrist carpal tunnel syndrome has not previously been adjudicated.  

On multiple occasions the Veteran has advanced injuring both wrists during service after catching himself while falling through a hole in an aircraft forward cargo compartment.  VA has received multiple lay statements from others about this accident, including a December 2006 statement from the Veteran's nephew indicating that the Veteran had told him about the injury 35 years earlier.  Additionally, an October 1965 service treatment record reflects that the Veteran sought treatment for right hand pain and swelling, although the Veteran did not know the cause of the symptoms at the time.

As the evidence reflects that the Veteran is currently diagnosed with right wrist carpal tunnel syndrome, which, at least in part, is causing the Veteran's right hand numbness, the Board finds remand is warranted for an opinion as to whether the currently diagnosed right wrist carpal tunnel syndrome is related to service.

Outstanding Treatment Records

VA should obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand the AOJ should attempt to obtain any outstanding VA treatment (medical) records for the period from September 2014.  Further, the AOJ should inquire as to whether there are any outstanding private treatment records.

Accordingly, the issue of service connection for a neurological disorder of the right hand, claimed as right hand finger numbness, including as due to service-connected DJD of the right shoulder, is REMANDED for the following action:

1.  Contact the Veteran and request information as to any private treatment received for right wrist carpal tunnel syndrome during the relevant period on appeal.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the right wrist carpel tunnel syndrome, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2015).

2.  Associate with the record all VA treatment records pertaining to the treatment of the right wrist carpal tunnel syndrome, not already of record, for the period from September 2014.  

3.  Schedule the appropriate VA examination.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.  The examiner should provide the following opinion:

Is it at least as likely as not (50 percent or higher degree of probability) that the currently diagnosed right wrist carpel tunnel syndrome had its onset during a period of active service, including specifically as due to an in-service right wrist injury and/or the right hand pain and swelling noted in the October 1965 service treatment record?

In addressing this opinion, the VA examiner should only focus on the diagnosed right wrist carpel tunnel syndrome.  While the medical evidence of record reflects that the Veteran may have right hand and/or wrist arthritis, the Veteran has already been denied service connection for such disabilities, and there is no indiction that the Veteran's right hand numbness is related to any hand and/or wrist arthritis.

4.  Then, readjudicate the issue of service connection for a neurological disorder of the right hand, claimed as right hand finger numbness, including as due to service- connected DJD of the right shoulder.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


